Name: Commission Regulation (EEC) No 2584/89 of 24 August 1989 altering the basic amount of the import levies on syrups and certain other products in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 8 . 89 Official Journal of the European Communities No L 249/63 COMMISSION REGULATION (EEC) No 2584/89 of 24 August 1989 altering the basic amount of the import levies on syrups and certain other products in the sugar sector mation known to the Commission that the basic amount of the levy on syrups and certain other sugar products at present in force should be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1069/89 (2), and in particular Article 16 (8) thereof, Whereas the import levies on syrups and certain other sugar products were fixed by Commission Regulation (EEC) No 2338/89 (3), as last amended by Regulation (EEC) No 2561 /89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2338/89 to the infor ­ HAS ADOPTED THIS REGULATION : Article 1 The basic amounts of the import levy on the products listed in Article 1 (1 ) (d) of Regulation (EEC) No 1785/81 , as fixed in the Annex to amended Regulation (EEC) No 2338/89, are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 25 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 August 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1 . (3) OJ No L 222, 1 . 8 . 1989, p . 14. O OJ No L 248, 24. 8 . 1989, p. 19 . No L 249/64 Official Journal of the European Communities 25. 8 . 89 ANNEX to the Commission Regulation of 24 August 1989 altering the basic amount of die import levies on syrups and certain other products in the sugar sector (ECU) CN code Basic amount per percentage point of sucrose content and per 100 kg net of the product in question Amount of levy per 100 kg of dry matter 170220 10 0,2256 _ 1702 20 90 0,2256  1702 30 10  33,19 1702 40 10  33,19 170260 10  33,19 1702 60 90 0,2256  1702 90 30  33,19 1702 90 60 0,2256  1702 90 71 0,2256  1702 90 90 0,2256  2106 90 30  33,19 2106 90 59 0,2256 